Citation Nr: 1010174	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  03-13 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from June 1967 to 
November 1968.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut. 

In August 2003, the Veteran testified during a hearing before 
RO personnel: a transcript of that hearing is associated with 
the claims file.  

In a January 2005 decision, the Board denied the Veteran's 
claim for service connection for diabetes mellitus on a 
direct and a presumptive basis. 

The Veteran appealed the Board's January 2005 decision to the 
United States Court of Appeals for Veteran's Claims (the 
Court).   By a February 2009 memorandum decision, the Court 
affirmed that part of the Board's decision that denied 
service connection for diabetes mellitus on a presumptive 
basis.  The portion of the Board's decision denying service 
connection for diabetes mellitus on a direct basis was 
vacated and remanded for further proceedings consistent with 
the Court's decision. 

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

As noted above, in a February 2009 memorandum decision, the 
Court affirmed the Board's January 2005 decision that denied 
service connection for diabetes mellitus on a presumptive 
basis.  However, in regards to entitlement to service 
connection on a direct basis, the Court found that the 
September 2002 VA examination relied upon by the Board was 
inadequate, and that the Board erred in relying on it.  Thus, 
the Court determined that a remand was necessary for the 
Board to provide a thorough and contemporaneous medical 
examination pursuant to its duty to assist.  See 38 U.S.C.A. 
§ 5103A . 

The Veteran contends that while serving aboard the U.S.S. 
Dehaven in the waters off the coast of Vietnam, water 
contaminated with Agent Orange washed onto the deck of his 
ship and that aircraft would dump excess Agent Orange from 
the air, some blowing onto the ship and some landing directly 
on deck.   He contends that such exposure resulted in his 
currently diagnosed diabetes mellitus.  

The United States Court of Appeals for the Federal Circuit 
has held that when a Veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir.1994). 

Consistent with the Court's decision, a remand is warranted 
to provide the Veteran with a medical examination and obtain 
a medical opinion addressing the direct service connection 
question of nexus between current diabetes mellitus and 
service.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send to the Veteran and 
his attorney a letter requesting that the 
Veteran provide sufficient information, 
and if necessary, authorization, to 
enable it to obtain any additional 
evidence pertinent to the claim remaining 
on appeal that is not currently of 
record.  The RO should ensure that its 
letter meets the notice requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The RO should schedule the Veteran 
for an appropriate VA medical examination 
to assess the nature and etiology of his 
diabetes mellitus.  All indicated tests 
should be accomplished, and all clinical 
findings reported in detail.  The claims 
file should be made available to the 
examiner for review prior to entering any 
opinion, and the examination report 
should include discussion of the 
Veteran's documented medical history and 
assertions.  It is noted that he is not 
entitled to presumptive service 
connection on the basis of Agent Orange 
exposure as that has been denied and 
upheld by the Court.

The examiner should opine as to whether 
it is at least as likely as not (i.e. 
there is a 50 percent or greater 
probability) that the Veteran's diabetes 
mellitus had its onset during his 
military service.  In providing this 
opinion, the examiner is requested to 
comment on the Veteran's contentions, as 
discussed above.  

The examiner should set forth all 
examination findings, together with the 
complete rationale for all conclusions 
reached.  

3 . After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for diabetes mellitus, 
on a direct basis, in light of all 
pertinent evidence and legal authority.

4.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his attorney an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



